DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to using mathematical formula to add up base address and index to compute target address without significantly more. This judicial exception is not integrated into a practical application because the entire indexing process can be done using mental math without use of a computing device. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide, conventional computer functions that do not add meaningful limits to practicing the abstract idea. Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” [Digitech Image Technology v. Electronics for Imaging, 111 USPQ2d 1717 (Fed. Cir. 2014)]

Claim 2-14 recites the same abstract idea with detail of the computation, which is again can be done by mental mathematics. 
Claim 18 recites a generic computer program code to perform the mathematical steps, which can be performed without a computer manually.
Claim 15-17 are rejected under the same rationale, as those claims recites mathematic steps to locate metadata using base address and offset.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for locating metadata associated with a first address,” and subsequently recites “extracting portions of at least two page table entries in said page table structure;” Two page table entries would return two addresses, therefore would not allow to locate metadata associated with a “first address.” Based on this inconsistency, Claim 1 and all its dependent claims are considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 11-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. [US 2017/0277639] in view of Rana [US 2018/0349286].
Claim 1 is rejected over Awad and Rana.
Awad teaches “A method for locating metadata associated with a first address, said method comprising: accessing a page table structure, a page table entry of said page table structure providing address translation data for use in an address translation process for translating said first address into a second address;” as “Metadata 204 includes information associated with, characterizing, controlling, and/or otherwise relevant to the corresponding virtual address to physical address translation 202. When a virtual address to physical address translation 202 is added to page table 122, metadata is acquired, generated, etc. and added to a corresponding entry 200 as metadata 204.” [¶0051] (Page table to translate metadata address is recited.)
“determining a pointer to a metadata table from said portions of the at least two page table entries; and” as “in some embodiments, at least some of metadata 204 is stored in a location other than in an entry 200.” [¶0059] (Pointer to metadata is recited.)
“using said pointer to locate, from said metadata table, target metadata associated with said first address.” as “In some of these embodiments, the separate in-memory data structure can be a table, a list, etc. that includes pairs of page table entry identifiers (addresses or portions thereof, etc.) and corresponding lease information as described above for metadata 204. As another example, in some embodiments, extension counter 306 is not used (i.e., another technique is used for determining lease lengths) and thus extension counter 306 is not included in metadata 204. Generally, page table 122, and, more generally, computing device 100, includes sufficient information to enable computing device 100 to store and retrieve virtual address to physical address translation information and handle page table entry modifications as described herein.” [¶0059] (Using pointer in the table, the metadata is located.)
Awad does not explicitly teach extracting portions of at least two page table entries in said page table structure;
“extracting portions of at least two page table entries in said page table structure;” as “the secondary page table 512 is to include secondary page table entries 538 that are based on at least two allocations of memory,” [¶0074]
Awad and Rana are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad and Rana before him/her, to modify the teachings of Awad to include the teachings of Rana with the motivation of translation mechanism adds security, memory isolation, programming convenience, and other benefits, but adds a performance hurdle associated with the address translations. Improvements to the virtual memory mechanism are constantly being made. [Rana, ¶0002]
Claim 2 is rejected over Awad and Rana.
Awad teaches “determining from said pointer and said first address a target metadata location within said metadata table that stores said target metadata.” as “although entry 200 and metadata 204 are shown with particular arrangements and types of information, in some embodiments, one or both of entry 200 and metadata 204 include different information. For example, in some embodiments, at least some of metadata 204 is stored in a location other than in an entry 200.” [¶0059] (target metadata location is the location info mentioned in the recited portion.)
Claim 6 is rejected over Awad and Rana.
Awad does not explicitly teach wherein said at least two page table entries correspond to contiguous regions of a first address space corresponding to said first address.
“wherein said at least two page table entries correspond to contiguous regions of a first address space corresponding to said first address.” as “the virtual memory page 412(1), which is a 2 MB page, maps to a continuous segment of physical memory pages that total 2 MB. The continuous segment of physical memory pages is referred to herein as a "physical memory allocation 410" because a request to allocate memory (e.g., from an application 126) results in a contiguous section of physical memory being reserved for the requesting entity.” [¶0046]
Claim 11 is rejected over Awad and Rana.
Awad does not explicitly teach determining from said first address an index indicative of a location of a target page table entry corresponding to said first address in a given page table of said page table structure; and determining from said index a location of said at least two page table entries in said given page table.
However, Rana teaches “determining from said first address an index indicative of a location of a target page table entry corresponding to said first address in a given page table of said page table structure; and determining from said index a location of said at least two page table entries in said given page table.” as “the driver 122 creates two secondary page tables 512--one secondary page table 512 for the first 2 MB of space allocated, and another secondary page table 512 for the next 1 MB of space allocated.” [¶0060]
Claim 12 is rejected over Awad and Rana.
Awad does not explicitly teach wherein said index is rounded at an intermediate bit position of the index to identify the location of said at least two page table entries in said given page table.
“wherein said index is rounded at an intermediate bit position of the index to identify the location of said at least two page table entries in said given page table.” as “an offset 508 from the virtual address 502 being translated, results in the translated physical address 521. The optional leftover secondary bits 520 are used when the virtual page size 536 is larger than the smallest possible page size.” [¶0055]
Claim 14 is rejected over Awad and Rana.
Awad does not explicitly teach wherein said portions are extracted from reserved software fields of said at least two page table entries.
However, Rana teaches “wherein said portions are extracted from reserved software fields of said at least two page table entries.” as “the operating system 117 finds available space in the APD memory 120 and in the virtual address space for the application 126, and notes that space in physical and virtual memory as reserved (for instance, in page tables 119 in system memory 104 or in another data structure).” [¶0057]
Claim 15 is rejected over Awad and Rana.
Awad teaches “A method for associating metadata with a first address, said method comprising: storing said metadata in a metadata table;” as “Metadata 204 includes information associated with, characterizing, controlling, and/or otherwise relevant to the corresponding virtual address to physical address translation 202. When a virtual address to physical address translation 202 is added to page table 122, metadata is acquired, generated, etc. and added to a corresponding entry 200 as metadata 204.” [¶0051] (Page table to translate metadata address is recited.)
“determining a pointer to said metadata table, said pointer comprising two or more portions;” as “in some embodiments, at least some of metadata 204 is stored in a location other than in an entry 200.” [¶0059] (Pointer to metadata is recited.)
“a page table entry of said page table structure providing address translation data for use in an address translation process for translating said first address into a second address.” as “As can be seen in FIG. 3, metadata 204 includes validity 300, which includes one or more values that relate to the validity of the corresponding virtual address to physical address translation 202 and/or the corresponding page in memory 106.” [¶0051] (Address translation process is recited.)
Awad does not explicitly teach and storing each of said two or more portions in a respective one of a first set of two or more page table entries of a page table structure,
However, Rana teaches “and storing each of said two or more portions in a respective one of a first set of two or more page table entries of a page table structure,” as “the secondary page table 512 is to include secondary page table entries 538 that are based on at least two allocations of memory,” [¶0074]
Awad and Rana are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad and Rana before him/her, to modify the teachings of Awad to include the teachings of Rana with the motivation of translation mechanism adds security, memory isolation, programming convenience, and other benefits, but adds a performance hurdle associated with the address translations. Improvements to the virtual memory mechanism are constantly being made. [Rana, ¶0002]
Claim 16 is rejected over Awad and Rana.
Awad dese not explicitly teach comprising storing each of said two or more portions in a respective one of a second set of two or more page table entries of said page table structure.
However, Rana teaches “comprising storing each of said two or more portions in a respective one of a second set of two or more page table entries of said page table structure.” as “the secondary page table 512 is to include secondary page table entries 538 that are based on at least two allocations of memory,” [¶0074]
Claim 17 is rejected over Awad and Rana.
Awad teaches “determining a second pointer to a second metadata table, said second pointer comprising another two or more portions; and” as “in some embodiments, at least some of metadata 204 is stored in a location other than in an entry 200.” [¶0059] 
Awad does not explicitly teach storing each of said another two or more portions in a respective one of a second set of two or more page table entries of said page table structure.
However, Rana teaches “storing each of said another two or more portions in a respective one of a second set of two or more page table entries of said page table structure.” as “the secondary page table 512 is to include secondary page table entries 538 that are based on at least two allocations of memory,” [¶0074] 
Claim 18 is rejected over Awad and Rana.
Awad teaches “A non-transitory storage medium storing a computer program comprising instructions which when executed causes a data processing apparatus to perform the method according to claim 1.”
Claims 3-5, 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. [US 2017/0277639] in view of Rana [US 2018/0349286] and in further view of JIANG et al. [US 2019/0057040].
Claim 3 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach determining from said pointer a base location of said metadata table; and determining from said first address a target metadata index for indexing into said metadata table to access said target metadata location.
However, JIANG teaches “determining from said pointer a base location of said metadata table; and determining from said first address a target metadata index for indexing into said metadata table to access said target metadata location.” as “Page table index 272 may be an index of page tables, and may be used with a base address 230 to point to a page table (PT) that may include an entry address of page table entries.” [¶0048]
Awad, Rana and JIANG are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad, Rana and JIANG before him/her, to modify the teachings of combination of Awad and Rana to include the teachings of JIANG with the motivation of to have new methods and systems for memory management of kernel and user spaces to enhance protection against malware, spyware, and/or viruses. [JIANG, ¶0003]
Claim 4 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach wherein said page table structure comprises a plurality of page tables at a plurality of levels, and said target metadata 
However, JIANG teaches “wherein said page table structure comprises a plurality of page tables at a plurality of levels, and said target metadata index is determined based on a target page table index of a target page table entry corresponding to said first address within a given page table at a given level.” as [Fig. 2A] (Plurality of levels of page tables are shown.)
Claim 5 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach wherein an offset of said target metadata location relative to said base location of said metadata table is determined as a multiple of a portion of said target page table index.
However, JIANG teaches “wherein an offset of said target metadata location relative to said base location of said metadata table is determined as a multiple of a portion of said target page table index.” as “Page directory index 271 may be an index of page directories, and may be used with a root address to point to a page directory that may include a base address of page tables. In FIG. 2A, control register 122 may store, for example, a root page table index for an OS kernel as a root address 210. Page directory index 271 may be used with root address 210 to point to a page directory (PD) 223 that includes a base address 230 of page tables 240.” [¶0047]
Claim 7 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach wherein said page table structure comprises a plurality of page tables, and said at least two page table entries and a target page table entry corresponding to said first address are within a same page table of the page table structure.
“wherein said page table structure comprises a plurality of page tables, and said at least two page table entries and a target page table entry corresponding to said first address are within a same page table of the page table structure.” [Fig. 2A] (Fig. 2A shows such structure.)
Awad, Rana and JIANG are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad, Rana and JIANG before him/her, to modify the teachings of combination of Awad and Rana to include the teachings of JIANG with the motivation of to have new methods and systems for memory management of kernel and user spaces to enhance protection against malware, spyware, and/or viruses. [JIANG, ¶0003]
Claim 8 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach wherein the same entries are selected as said at least two page table entries regardless of a relative position of the target page table entry within the given page table.
However, JIANG teaches “wherein the same entries are selected as said at least two page table entries regardless of a relative position of the target page table entry within the given page table.” as “these page tables define memory pages, which comprise blocks of memory for which the same memory address translation exists in a page table.” [¶0041]
Claim 13 is rejected over Awad, Rana and JIANG.
The combination of Awad and Rana does not explicitly teach wherein said page table structure comprises a plurality of page tables organised in levels, and said at least two page table 
However, JIANG teaches “wherein said page table structure comprises a plurality of page tables organised in levels, and said at least two page table entries comprise page table entries of a last level page table of said page table structure, said last level page table providing address mapping information for identifying said second address corresponding to said first address.” [Fig. 2A]
Awad, Rana and JIANG are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad, Rana and JIANG before him/her, to modify the teachings of combination of Awad and Rana to include the teachings of JIANG with the motivation of to have new methods and systems for memory management of kernel and user spaces to enhance protection against malware, spyware, and/or viruses. [JIANG, ¶0003]
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. [US 2017/0277639] in view of Rana [US 2018/0349286] in further view of JIANG et al. [US 2019/0057040] and yet in further view of Beaverson et al. [US 2018/0081821].
Claim 9 is rejected over Awad, Rana, JIANG and Beaverson.
The combination of Awad, Rana and JIANG does not explicitly teach wherein a different set of at least two entries are selected as said at least two page table entries dependent on a relative position of the target page table entry within the given page table.
“wherein a different set of at least two entries are selected as said at least two page table entries dependent on a relative position of the target page table entry within the given page table.” as “In the case where data block D.sub.1 and D.sub.N have the same content Q, both metadata M.sub.1 and M.sub.N have the same content ID H(Q), resulting in data deduplication. LBN N for example is not stored in the metadata entry M.sub.N but can be easily determined based on M.sub.N's relative position in the tree. This structure not only greatly reduces the size of the first metadata table 142 but also makes it feasible to deduplicate metadata blocks.” [¶0062]
Awad, Rana, JIANG and Beaverson are analogous arts because they teach storage system and address translation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Awad, Rana, JIANG and Beaverson before him/her, to modify the teachings of combination of Awad, Rana and JIANG to include the teachings of Beaverson with the motivation of there are advantages in employing small data block sizes in order to optimize data placement and increase deduplication ratio. [Beaverson, ¶0005]
Claim 10 is rejected over Awad, Rana, JIANG and Beaverson.
Awad does not explicitly teach wherein the given page table comprises a plurality of blocks of contiguous page table entries, and the at least two page table entries are selected from the same block as the target page table entry.
However, Rana teaches “wherein the given page table comprises a plurality of blocks of contiguous page table entries, and the at least two page table entries are selected from the same block as the target page table entry.” as “The continuous segment of physical memory pages is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/            Primary Examiner, Art Unit 2132